Citation Nr: 1111219	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, claimed aggravated by service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active service from September 1963 to August 1967.

This appeal arises to the Board of Veterans' Appeals (Board) from a March 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part denied service connection for hypertension.

The Board denied the appeal in March 2010.  In an order dated December 27, 2010, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) granted a joint motion for vacatur and remand of the Board decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The now-vacated March 2010 Board decision has denied service connection for hypertension, claimed caused by service-connected PTSD.  The parties recently stipulated in a joint motion for remand that an October 2008 VA medical opinion, authored by a certified physician's assistant, that dissociates hypertension from post-traumatic stress disorder (PTSD) is inadequate for rating purposes because the medical specialist failed to address whether PTSD aggravates the Veteran's hypertension.  

VA's duty to assist includes obtaining an examination or medical opinion where necessary.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2010; Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  With respect to competency to address whether PTSD aggravates hypertension, a VA psychiatrist is the appropriate medical professional to whom this psychiatric-related question should be directed.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should return the claims file to the May 2007 examining psychiatrist for an addendum.  The psychiatrist is asked to do the following:

I.  Note a review of the claims file in the report. 

II.  Address whether it is at least as likely as not (50 percent or greater probability) that PTSD aggravates hypertension, that is, makes hypertension more severe or makes it more difficult to control.  

The psychiatrist should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the psychiatrist should state the reason.  The Veteran may be re-examined if necessary.  If the specified psychiatrist is unavailable, a qualified substitute may be used.  

2.  Following the above, the AMC should review all the relevant evidence and readjudicate the claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F.JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


